Chapman, C. J.
The recording of mortgages of personal property is provided for and regulated in this Commonwealth by statute. Gen. Sts. c. 151. The jury have found in this case that *61the asterisks and note referred to were a part of the mortgage at the time it was made and before it was left for record. It is settled that the certificate of the recording officer is conclusive evidence that a mortgage has been recorded. Thayer v. Stark, 6 Cush, 11. Jordan v. Farnsworth, 15 Gray, 517. Fuller v. Cunningham, 105 Mass. 442. In this case the certificate is written above the lower asterisk and the note to which it points, and therefore it is contended that it applies only to that part of the mortgage that precedes it. But we think the instruction given on this point was correct, namely, “ that if the asterisks and note referred to were, in fact, a part of the mortgage at the time it was made, and before it was left for record, then the certificate of record, made by the clerk thereon, was conclusive evidence that all which was a part of the mortgage when it was made and left for record was recorded, whether above or below the certificate.”
The recording officer might write his certificate upon such part of the paper as was convenient to him, and its interpretation would not be varied thereby. It purports in this case to be a certificate that the whole mortgage was recorded, and must be so construed.

Exceptions overruled.